                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


JAYNE BELCHER ET AL.                                             CIVIL ACTION


VERSUS                                                           NO: 18-7368


SHERIFF JOSEPH                                                   SECTION: “H”
LOPINTO, III, ET AL.



                                ORDER AND REASONS
        Before the Court is a Motion to Dismiss (Doc. 17) by Defendants
CorrectHealth Jefferson, LLC (“CorrectHealth”) and Ironshore Specialty
Insurance Company (“Ironshore”).
        Defendants argue that “the Louisiana Medical Malpractice Act applies
to Plaintiffs’ claims” against them, and that such claims should be dismissed
as premature because of Plaintiffs’ failure to comply with certain requirements
of the Act. 1 In both their Complaint and their First Amendment Complaint,
however, Plaintiffs specifically waived any claims they may have had against
Defendants under the Louisiana Medical Malpractice Act. 2 Moreover,
Plaintiffs’ “claim of deliberate medical indifference under the Fourteenth
Amendment asserts a claim based on the violation of constitutional civil rights



1   Doc. 17-1 at 3.
2   Doc. 1 at 15, ¶ 83 (“Plaintiffs are not proceeding under the Louisiana Medical Malpractice
    Act.”); Doc. 32 at 16, ¶ 83 (same).

                                               1
under 42 U.S.C. § 1983, and therefore the Louisiana Medical Malpractice Act
does not apply.” 3 Similarly, because “the Louisiana Medical Malpractice Act
defines malpractice as an ‘unintentional tort or breach of contract,’” the Act
also does not apply to Plaintiffs’ Louisiana law intentional infliction of
emotional distress claims. 4


                                     CONCLUSION
        For the foregoing reasons, Defendants’ Motion to Dismiss is DENIED.


                        New Orleans, Louisiana this 8th day of February, 2019.




                                           ____________________________________
                                           JANE TRICHE MILAZZO
                                           UNITED STATES DISTRICT JUDGE




3   Colbert v. City of Baton Rouge/Par. of E. Baton Rouge, No. CV 17-28, 2018 WL 344966, at
    *7 (M.D. La. Jan. 9, 2018).
4   Bailey v. E.B.R. Par. Prison, No. 12-224, 2015 WL 545706, at *3 (M.D. La. Feb. 9, 2015)
    (emphasis in original) (quoting LA. REV. STAT. § 40:1231.1(A)(13)).

                                             2
